Broyles, J.
1. In tlie “practice act,” approved August 21, 1911 (Acts 1911, p. 149), it is declared that “no judgment of a trial court in a criminal case shall be reversed by either the Supreme Court or the Court of Appeals for lack of proof of venue, or of the time of the commission of the offense, save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial.” In the present case the particular points, to wit, that there was no proof of venue, or of the time of the commission of the offense, were not raised by any ground of the motion for new trial, and the act cited controls the case on these points. Marshman v. State, 138 Ga. 864 (76 S. E. 572) ; Wall v. State, 10 Ga. App. 136 (72 S. E. 934); Parrish v. State, 10 Ga. App. 836 (74 S. E. 445).
2. There was some evidence to support the verdict, and, no legal error having been committed, the refusal of the trial judge to grant the motion for a new trial will not be reversed. Judgment affirmed.